Citation Nr: 0607483	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  94-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from June 1977 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's case was 
remanded to the RO for additional development in September 
1999, September 2003, and May 2005.  The case is again before 
the Board for appellate review.  

The May 2005 remand directed that the veteran be scheduled 
for a "functional capacity" evaluation.  After obtaining 
the results of such an evaluation the RO was instructed to 
schedule the veteran for a VA orthopedic examination in order 
to determine whether the veteran's service-connected 
disabilities collectively rendered him unable to secure or 
follow substantially gainful employment.  

The veteran underwent a functional capacity evaluation in 
August 2005.  However, rather than scheduling the veteran for 
an orthopedic examination, the Appeals Management Center 
(AMC), which took over development of the case following the 
Board's remand, obtained a medical opinion from VA based on 
the results of the August 2005 functional capacity 
evaluation.  As result, a remand is required in order to have 
an orthopedic examination conducted as previously instructed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled 
for a VA orthopedic examination by a 
physician.  The examiner should 
review the claims file, take a 
detailed history regarding the 
veteran's employment and education 
and vocational attainment, and 
examine the veteran.  The examiner 
should provide findings that take 
into account all functional 
impairments due to his service-
connected disabilities (post-
traumatic osteoarthritis of the left 
shoulder, traumatic arthritis of the 
right ankle, degenerative arthritis 
of the lumbar spine, degenerative 
joint disease of the thoracic spine, 
epicondylitis of the right knee and 
right foot lateral epicondylitis).  
The examiner is requested to provide 
a definite opinion as to whether the 
veteran's service-connected 
disabilities collectively render him 
unable to secure or follow 
substantially gainful employment.  
The opinion should take into account 
the veteran's employment history, 
and his educational and vocational 
attainment.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

